 

Exhibit 10.5 

 



Certain confidential information contained in this document, marked by [***],
has been omitted because Outlook Therapeutics, Inc. has determined that the
information (i) is not material and (II) would likely cause competitive harm to
Outlook
Therapeutics, Inc. if publicly disclosed.



 

Outlook Therapeutics, Inc.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made and entered into as of
January 27, 2020 (the “Execution Date”) and effective as of the Effective Date,
by and between Outlook Therapeutics, Inc., a Delaware corporation with its
principal place of business at 7 Clarke Drive, Cranbury, New Jersey, 08512 (the
“Company”), and Scott Three Consulting, LLC (such entity, including its control
persons, affiliates, directors and officers “Consultant”) (each herein referred
to individually as a “Party,” or collectively as the “Parties”). As used herein,
“Effective Date” shall mean the date on which all of the requirements of the
Nasdaq Marketplace Rules 5635(c) and (d) have been satisfied to allow for the
issuance of Company’s common stock to all of Principals, as contemplated by the
terms of Section 3.B(i) of Exhibit A attached hereto.

 

The Company is terminating its Strategic Partnership Agreement with MTTR LLC
(“MTTR”), dated February 15, 2018, as amended by the letter agreements and/or
amendments between the Parties dated March 2, 2018, March 4, 2019, and June 4,
2019, (collectively, the “SPA”), which is reflected in the Termination Agreement
and Mutual Release being entered between the Company and MTTR (the “Termination
Agreement”). As a result of the termination of the SPA, the Company desires to
retain Consultant as an independent contractor to perform consulting services
for the Company, and Consultant is willing to perform such services, on the
terms described below. In consideration of the mutual promises contained herein,
the Parties agree as follows:

 

1.                   Services and Compensation

 

Jeff Evanson shall use reasonable efforts to perform the services described in
Exhibit A (the “Services”) for the Company (or its designee), and the Company
agrees to pay Consultant the compensation described in Exhibit A for Jeff
Evanson’s performance of the Services.

 

2.                   Past Activities

 

Consultant and Company agree and acknowledge that Consultant performed certain
activities for MTTR in furtherance of the SPA, and that, as between Consultant
and Company, only the terms of the SPA and that certain Indemnity Agreement
between Company and Jeff Evanson dated November 2018 (“Indemnity Agreement”)
shall apply to such past activities. For avoidance of doubt, the Indemnity
Agreement shall continue following the Termination Date on its terms and
conditions.

 

3.                   Confidentiality

 

A.       Definition of Confidential Information. “Confidential Information”
means any information (including any and all combinations of individual items of
information) that relates to the actual or anticipated business and/or products,
research or development of the Company, its affiliates or subsidiaries, or to
the Company’s, its affiliates’ or subsidiaries’ technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s, its affiliates’ or subsidiaries’ products
or services and markets therefor, customer lists and customers (including, but
not limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, discoveries, ideas, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, and other business information, in each case disclosed to Consultant
by the Company, its affiliates or subsidiaries, either directly or indirectly,
in writing, orally or by drawings or inspection of premises, parts, equipment,
or other property of Company, its affiliates or subsidiaries. Notwithstanding
the foregoing, Confidential Information shall not include any such information
which Consultant can establish (i) was publicly known or made generally
available prior to the time of disclosure to Consultant; (ii) becomes publicly
known or made generally available after disclosure to Consultant through no
wrongful action or inaction of Consultant; or (iii) is in the rightful
possession of Consultant, without confidentiality obligations, at the time of
disclosure as shown by Consultant’s then-contemporaneous written records;
provided that any combination of individual items of information shall not be
deemed to be within any of the foregoing exceptions merely because one or more
of the individual items are within such exception, unless the combination as a
whole is within such exception.

 



 

 

 

B.        Nonuse and Nondisclosure. During and for a period of three (3) years
after the term of this Agreement, Consultant will hold in the strictest
confidence, and take all reasonable precautions to prevent any unauthorized use
or disclosure of Confidential Information, and Consultant will not (i) use the
Confidential Information for any purpose whatsoever other than as necessary for
the performance of the Services on behalf of the Company, or (ii) subject to
Consultant’s right to engage in Protected Activity (as defined below), disclose
the Confidential Information to any third party without the prior written
consent of an authorized representative of the Company, except that Consultant
may disclose Confidential Information (a) to the extent compelled by applicable
law; provided however, prior to such disclosure, Consultant shall provide prior
written notice to Company (if legally permissible) and assist Company to seek a
protective order or such similar confidential protection as may be available
under applicable law or (b) to any third party on a need-to-know basis for the
purposes of Consultant performing the Services; provided, however, that such
third party is subject to written non-use and non-disclosure obligations at
least as protective of Company and the Confidential Information as this Section
3. Consultant agrees that no ownership of Confidential Information is conveyed
to the Consultant. Without limiting the foregoing, Consultant shall not use or
disclose any Confidential Information of the Company to invent, author, make,
develop, design, or otherwise enable others to invent, author, make, develop, or
design identical or substantially similar designs as those developed under this
Agreement for any third party. Consultant agrees that Consultant’s obligations
under this Section 3.B shall continue for a period of three (3) years after the
termination of this Agreement.

 

C.       Other Client Confidential Information. Consultant agrees that
Consultant will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former or current employer of
Consultant or other person or entity with which Consultant has an obligation to
keep in confidence. Consultant also agrees that Consultant will not transfer
onto the Company’s technology systems any unpublished document, proprietary
information, or trade secrets belonging to any third party unless disclosure to,
and use by, the Company has been consented to in writing by such third party.

 

D.       Third Party Confidential Information. Consultant recognizes that the
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the term of
this Agreement and for a period of three (3) years thereafter, Consultant owes
the Company and such third parties a duty to hold all such confidential or
proprietary information in the strictest confidence and not to use it or to
disclose it to any person, firm, corporation, or other third party except as
necessary in carrying out the Services for the Company consistent with the
Company’s agreement with such third party.

 

4.                   Ownership

 

A.        Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries, ideas, and trade
secrets conceived, discovered, authored, invented, developed or reduced to
practice by Consultant, solely or in collaboration with others, during the term
of this Agreement and arising out of, or in connection with, performing the
Services under this Agreement to the extent related to Company’s ophthalmic
bevacizumab formulation (ONS-5010) (“Product”) and any copyrights, patents,
trade secrets, mask work rights or other intellectual property rights relating
to the foregoing (collectively, “Inventions”), are the sole property of the
Company. Consultant also agrees to use commercially reasonable efforts to
promptly disclose to the Company of any Inventions, and in any event will
promptly disclose to Company any material Inventions, and to deliver and assign
(or cause to be assigned) and hereby irrevocably assigns fully to the Company
all right, title and interest in and to the Inventions.

 

B.        Pre-Existing Materials. Consultant represents that Jeff Evanson has
not incorporated into any Invention or utilized in the performance of the
Services any invention, discovery, idea, original works of authorship,
development, improvements, trade secret, concept, or other proprietary
information or intellectual property right controlled by Consultant or Jeff
Evanson, prior to, or separate from, performing the Services under this
Agreement (“Prior Inventions”). As used in the preceding sentence, “controlled”
means the right to grant the license as contemplated by this Section 4.B without
violating the terms of any agreement with a third party or becoming obligated to
pay any consideration to any third party. If the Consultant or Jeff Evanson make
use of or incorporate a Prior Invention as a result of the performance of the
Services under this Agreement, the Consultant or Jeff Evanson will grant the
Company a nonexclusive, royalty-free, perpetual, irrevocable, transferable,
worldwide license (with the right to grant and authorize sublicenses) to make,
have made, use, import, offer for sale, sell, reproduce, distribute, modify,
adapt, prepare derivative works of, display, perform, and otherwise exploit any
such Prior Inventions for the purpose of developing and commercializing the
Product. Consultant will not knowingly incorporate any invention, discovery,
idea, original works of authorship, development, improvements, trade secret,
concept, or other proprietary information or intellectual property right owned
by any third party into any Invention without Company’s prior written
permission.

 



 

 

 

C.        Moral Rights. Any assignment to the Company of Inventions includes all
rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any other rights throughout the world that may be known as or
referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, Consultant hereby waives and agrees not to
enforce any and all Moral Rights, including, without limitation, any limitation
on subsequent modification, to the extent permitted under applicable law.

 

D.        Maintenance of Records. Consultant agrees to keep and maintain
adequate, current, accurate, and authentic written records of all Inventions
made by Consultant (solely or jointly with others) during the term of this
Agreement, and for a period of three (3) years thereafter. The records will be
in the form of notes, sketches, drawings, electronic files, reports, or any
other format that is customary in the industry. Such records are and remain the
sole property of the Company at all times and upon Company’s request, Consultant
shall deliver (or cause to be delivered) the same.

 

E.        Further Assurances. To the extent reasonably requested by Company,
Consultant agrees to assist Company, or its designee, at the Company’s expense,
in every proper way to secure the Company’s rights in Inventions in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments that the Company
may reasonably request in order to apply for, register, obtain, maintain,
defend, and enforce such rights, and in order to deliver, assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title, and interest in and to all Inventions and testifying in a suit or other
proceeding relating to such Inventions. Consultant further agrees that
Consultant’s obligations under this Section 4.E shall continue for a period of
three (3) years after the termination of this Agreement.

 

F.        Attorney-in-Fact. Consultant agrees that, if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature with
respect to any Inventions for the purpose of properly applying for or pursuing
any application for any United States or foreign patents or mask work or
copyright registrations covering the Inventions assigned to the Company in
Section 4.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
papers and oaths and to do all other lawfully permitted acts with respect to
such Inventions to further the prosecution and issuance of patents, copyright
and mask work registrations with the same legal force and effect as if executed
by Consultant. This power of attorney shall be deemed coupled with an interest,
and shall be irrevocable.

 

5.                   Conflicting Obligations

 

A.       Consultant represents and warrants that Jeff Evanson has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Consultant’s obligations to the Company under
this Agreement, and/or Jeff Evanson’s ability to perform the Services. Neither
Consultant nor Jeff Evanson will enter into any such conflicting agreement
during the term of this Agreement. Consultant shall have no right to subcontract
the performance of any Services resulting in Jeff Evanson not performing the
Services without the prior written permission of the Company.

 



 

 

 

6.                   Return of Company Materials

 

Upon the Company’s request during the term of this Agreement or within thirty
(30) days after termination of this Agreement, Consultant will promptly deliver
to the Company, and will not keep in Consultant’s possession, recreate, or
deliver to anyone else, any and all Company property, including, but not limited
to, Confidential Information, tangible embodiments of the Inventions, all
devices and equipment belonging to the Company, all electronically-stored
information and passwords to access such property, those records maintained
pursuant to Section 4.D and any reproductions of any of the foregoing items that
Consultant may have in Consultant’s possession or control.

 

7.                   Term and Termination

 

A.        Term. The term of this Agreement will begin on the Effective Date of
this Agreement and will continue until the earlier of (i) completion of the
Services as set forth in Exhibit A, Section 2, (ii) Consultant’s Disability or
(iii) termination of the Agreement as provided in Section 7.B. Notwithstanding
anything to the contrary in this Agreement, if Company has not satisfied all of
the Nasdaq Marketplace Rules required to allow for the issuance of common stock
to all of the Principals (as defined in the Termination Agreement), as
contemplated by Section 3 of the Termination Agreement and Section 3.B.(i) of
Exhibit A of this Agreement by April 10, 2020, this Consulting Agreement shall
be null and void. Promptly following the satisfaction of all of the Nasdaq
Marketplace Rules required to allow for such issuance of common stock to all of
the Principals, Company shall notify Consultant thereof and the corresponding
Effective Date of this Agreement.

 

B.        Termination.

 

(i)       During the term of this Agreement, the Company may terminate the
Agreement with or without Cause at any time. For purposes hereof, “Cause” shall
mean: (a) a material breach by Consultant or Jeff Evanson of this Agreement that
Consultant fails to remedy within thirty (30) days after notice from Company
specifying the grounds for such breach; (b) a material violation by Consultant
or Jeff Evanson of the Company’s applicable written policies, as set forth in
Exhibit C, that Consultant or Jeff Evanson, as applicable, fails to remedy
within thirty (30) days after notice from Company specifying the grounds for
such material violation; (c) Jeff Evanson’s conviction (that is not appealed
within the time period allowed for any such appeal or is unappealable) of, or
plea of “guilty” or “no contest” to, (1) a felony under the laws of the United
States or any State thereof for activities conducted in the performance of
Services or (2) an illegal act involving moral turpitude, dishonesty or fraud
that would be reasonably expected to result in material injury or reputational
harm to the Company, (d) Jeff Evanson’s material act of gross negligence or
willful misconduct in the performance of the Services which, if curable,
Consultant fails to cure within thirty (30) days after receiving notice
specifying the act, or (e) continuing material failure by Consultant or Jeff
Evanson to perform the Services after receiving written notification of such
failure from the Company employee to whom the Consultant reports and Consultant
fails to remedy such condition within 30 days after receiving such written
notification; (f) a material failure to comply with a bona fide governmental
investigation of Company after being instructed by the Board of the Company to
so comply, provided that in each case under subclause (a), (b), (d), (e) and
(f), if Consultant disputes the occurrence of such condition, the arbitrator has
determined that such condition has occurred pursuant to the terms of Section 13.

 

(ii)       During the term of this Agreement, Consultant may terminate this
Agreement with or without Good Reason at any time. For purposes hereof, “Good
Reason” means (a) a material breach of this Agreement by Company that remains
uncured following thirty (30) days after notice from Consultant specifying the
grounds for such breach and, if Company disputes the material breach, the
arbitrator has determined that Company was in material breach of this Agreement
pursuant to the terms of Section 13, (b) a Change of Control of Company, (c)
notification by Company to Consultant (as set forth in Section 14.G) or public
disclosure by Company that it has terminated or intends to terminate the
development program for the Product or (d) a period of five (5) years after the
Effective Date has lapsed.

 

(iii)       During the term of this Agreement, the Parties may also terminate
this Agreement at any time upon reaching a mutual written agreement to
terminate.

 

C.        Survival. Upon any termination, all rights and duties of the Company
and Consultant toward each other shall cease except:

 

(i)       The Company will pay, within thirty (30) days after the effective date
of termination, all amounts owing to Consultant for Services completed and
accepted by the Company prior to the termination date and related reimbursable
expenses, if any, submitted in accordance with the Company’s policies and in
accordance with the provisions of Section 1 of this Agreement;

 



 

 

 

(ii)       If the Company terminates the Agreement without Cause or if
Consultant terminates the Agreement for Good Reason, the Company shall provide
Consultant with the following severance benefits (and Company shall not be
required to make any additional payments): the Company’s Repurchase Right (as
defined in Section 3.B.iv of Exhibit A) for the Restricted Stock issued to
Consultant by the Company shall be extinguished and Company shall pay Consultant
an amount equal to the Services Fee owed by Company to Consultant for the six
(6) month period preceding such termination (the “Severance”). Additionally,
notwithstanding anything herein to the contrary: (a) the Severance shall be
contingent upon Consultant continued compliance, after the termination of this
Agreement, with the provisions of this Agreement identified in Section 7.C.iii;
and (b) Consultant shall not be entitled to Severance unless and until
Consultant executes a separation agreement with the general release form set
forth in Exhibit D (the “Release”) on or before the twenty-first (21st) day
following the termination of this Agreement (or such longer period as required
by applicable law) and the Release becomes effective and can no longer be
revoked by the Consultant under its terms. In addition, notwithstanding anything
herein to the contrary, Consultant shall forfeit Consultant’s right to receive
the Severance if Consultant fails to (x) return to the Company all of the
Company’s property, (y) comply with the provisions of the Release, including
without limitation any non-disparagement and confidentiality provisions
contained therein, or (z) comply with the terms identified in Section 7.C.iii of
this Agreement. If Consultant materially breaches Consultant’s obligations set
forth in Section 7.C.iii of this Agreement (including, without limitation,
Section 9), or the Release, Consultant fails to remedy such breach within thirty
(30) days after notice from Company specifying the grounds for such material
breach, and, if Consultant disputes such material breach, the arbitrator has
determined that such material breach has occurred and not been cured pursuant to
the terms of Section 13, Company may immediately exercise the Repurchase Right
as to any of the Restricted Stock issued to Consultant by the Company that
remains subject to the Repurchase Right. The Repurchase Right shall be in
addition to, and not as an alternative to, any other remedies at law or in
equity available to the Company, including without limitation the right seek
specific performance or an injunction; and

 

(iii)       Section 3 (Confidentiality), Section 4 (Ownership), Section 5
(Conflicting Obligations), Section 6 (Return of Company Materials), Section 7.C
(Survival), Section 8 (Independent Contractor; Benefits), Section 9 (Covenant
Not to Compete and No Solicitation), Section 10 (Reasonableness of
Restrictions), Section 11 (Non-Disparagement), Section 12 (Limitation of
Liability), Section 13 (Arbitration and Equitable Relief), and Section 14
(Miscellaneous) will survive termination or expiration of this Agreement in
accordance with their terms.

 

8.                   Independent Contractor; Benefits; Insurance

 

A.        Independent Contractor. It is the express intention of the Company and
Consultant that Jeff Evanson perform the Services as an independent contractor
to the Company. Nothing in this Agreement shall in any way be construed to
constitute either Party as an agent, employee or representative of the other
Party. Without limiting the generality of the foregoing, neither Party is
authorized to bind the other Party to any liability or obligation or to
represent that such Party has any such authority. Without limiting Company’s
obligation to compensate Consultant in accordance with the terms set forth in
this Agreement, Consultant agrees that as an independent contractor, Consultant
is solely responsible for all expenses that Consultant incurs in connection with
the performance of Services, provided however, that Consultant will be
reimbursed for reasonable travel and other business expenses in accordance with
the travel policy attached hereto as Exhibit B. Consultant acknowledges and
agrees that Consultant is obligated to report as income received by Consultant
pursuant to this Agreement to the applicable governmental authority. Consultant
agrees to and acknowledges that Consultant will be responsible for all
self-employment and other taxes on income received by Consultant under this
Agreement. Company will not withhold any taxes or prepare W-2 Forms for
Consultant, but will provide Consultant with a Form 1099.

 

B.        Benefits. The Company and Consultant agree that Consultant will
receive no Company-sponsored benefits from the Company where benefits include,
but are not limited to, paid vacation, sick leave, medical insurance and 401k
participation. If Consultant is reclassified by a state or federal agency or
court as the Company’s employee, Consultant will become a reclassified employee
and will receive no benefits from the Company, except those mandated by state or
federal law, even if by the terms of the Company’s benefit plans or programs of
the Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.

 



 

 

 

9.                   Covenant Not to Compete and No Solicitation

 

A.       Covenant Not to Compete. Consultant agrees that during the term of this
Agreement and for the twenty-four (24) month period after the date of
termination of this Agreement and only for so long as Company is using
Commercially Reasonable Efforts to develop and/or commercialize a bevacizumab
therapeutic for treatment, prevention or cure of an ophthalmic indication (the
“Restricted Period”), neither Consultant nor Jeff Evanson will, without the
Company’s prior written consent, directly or indirectly, whether paid or not,
(i) provide any services to any person or entity with respect to the
identification, development, manufacture or commercialization of a bevacizumab
therapeutic for the treatment of any ophthalmic indication or (ii) become an
owner or shareholder of more than five percent (5%) interest in any person or
entity that has committed significant resources toward the identification,
development, manufacture or commercialization of a bevacizumab therapeutic for
the treatment of an ophthalmic indication. The foregoing covenant shall cover
Consultant and/or Jeff Evanson’s activities in every part of the Territory.
“Territory” shall mean (i) all counties in the state in which Jeff Evanson
primarily performs services for the Company; (ii) all other states of the United
States of America from which the Company derived revenue or conducted business
at any time during the two-year period prior to the date of the termination of
this Agreement; and (iii) any other countries from which the Company derived
revenue or conducted business at any time during the two-year period prior to
the date of the termination of this Agreement. “Commercially Reasonable Efforts”
shall mean the level of efforts and resources consistent with the commercially
reasonable practices of a similarly situated company in the pharmaceutical
industry for developing or seeking regulatory approval of a similarly situated
branded pharmaceutical product as the Product at a similar stage of development,
taking into account efficacy, safety, patent and regulatory exclusivity,
anticipated or approved labeling, present and future market potential,
competitive market conditions, the profitability of the product in light of
pricing and reimbursement issues, and all other relevant factors.

 

B.        Nonsolicitation. During the Restricted Period, Consultant will not,
without the Company’s prior written consent, directly or indirectly, solicit or
encourage any employee or contractor of the Company or its affiliates to
terminate employment with, or cease providing services to, the Company or its
affiliates to become employed by Consultant or otherwise perform services for
any other person or entity. During the Restricted Period, Consultant will not
intentionally interfere with a relationship between Company and any person who
Consultant knows, at such time, is a partner, supplier, customer or client of
the Company in a manner that consultant knows is adverse to Company. Consultant
agrees that nothing in this Section 9.B shall affect Consultant’s continuing
obligations under this Agreement during and after this twenty-four (24) month
period.

 

10.                 Reasonableness of Restrictions

 

A.        Consultant acknowledges and recognizes the highly competitive nature
of the business of the Company, that access to the Company’s Confidential
Information will provide Consultant with special and unique knowledge within the
field identified in Section 9.A, and that Consultant will have the opportunity
to develop substantial relationships with existing and prospective clients,
accounts, customers, consultants, contractors, limited partners, investors, and
strategic partners of the Company during the course of and as a result of
Consultant’s engagement with the Company pursuant to this Agreement. Consultant
further acknowledge that Consultant’s fulfillment of the obligations contained
in this Agreement, including, but not limited to, Consultant’s obligation
neither to disclose nor to use Company Confidential Information other than for
the Company’s exclusive benefit and Consultant’s obligations not to compete and
not to solicit are necessary to protect the Company’s Confidential Information
and, consequently, to preserve the value and goodwill of the Company. Consultant
agrees that this Agreement does not prevent Consultant from earning a living or
pursuing Consultant’s career. Consultant agrees that the restrictions contained
in this Agreement are reasonable, proper, and necessitated by the Company’s
legitimate business interests. Consultant represents and agrees that Consultant
is entering into this Agreement freely and with knowledge of its contents with
the intent to be bound by the Agreement and the restrictions contained in it.

 

B.        In the event that a court finds this Agreement, or any of its
restrictions, to be overbroad, ambiguous, unenforceable, or invalid, Consultant
and the Company agree that the court will read the Agreement as a whole and
interpret the restriction(s) at issue to be enforceable and valid to the maximum
extent allowed by law.

 

C.        The covenants contained in Section 9 above shall be construed as a
series of separate covenants, one for each city, county and state of any
geographic area in the Territory.  If the court declines to enforce this
Agreement in the manner provided in Section 10.B, the Company and Consultant
agree that this Agreement will be automatically modified to provide the Company
with the maximum protection of its business interests allowed by law and
Consultant agrees to be bound by this Agreement as modified.

 



 

 

 

11.                 Non-Disparagement. During and after the term of this
Agreement, each Party (including its affiliates, subsidiaries and divisions, and
their managers, board members, directors, officers, executives and employees)
agrees to refrain from any disparagement, defamation, libel, or slander of the
other Party, its Related Persons or its members, managers, stockholders,
directors, officers, partners, investors, advisors, employees, agents, products,
services, business practices or activities, and each Party agrees to refrain
from any tortious interference with the contracts and relationships of the other
Party, including, but not limited to, anonymous or named reviews, tweets, posts,
or other comments published on the Internet, including, but not limited to,
comments in online forums or on websites (including, but not limited to,
Facebook, Glassdoor, Yelp, and LinkedIn). Notwithstanding the foregoing, nothing
in this paragraph shall preclude either Party (including its affiliates,
subsidiaries and divisions, and their managers, board members, directors,
officers, executives and employees) from providing truthful statements in any
governmental or judicial inquiry or proceeding. “Related Persons” of a Party
shall mean such Party’s past, present and future parent companies, subsidiaries,
affiliates, divisions, partners, real or alleged alter egos, managers,
stockholders, directors, officers, employees, agents, representatives,
attorneys, accountants, predecessors, insurers, successors, heirs and assigns.

 

12.                 Limitation of Liability

 

EXCEPT WITH RESPECT TO CONDUCT BY CONSULTANT THAT WAS IN BAD FAITH, KNOWINGLY
FRAUDULENT, OR DELIBERATELY DISHONEST OR CONSTITUTED WILLFUL MISCONDUCT, IN NO
EVENT SHALL CONSULTANT’S LIABILITY ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT EXCEED FIVE HUNDRED THOUSAND DOLLARS ($500,000).

 

13.                 Arbitration and Equitable Relief

 

A.     Arbitration. each party agrees that any and all controversies, claims, or
disputes with anyone (including Company and any employee, officer, director,
shareholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from this agreement,
including Consultant’s consulting relationship with the Company or the
termination of Consultant’s consulting relationship with the Company, including
any breach of this Agreement, shall be subject to binding arbitration under the
aaa rules and pursuant to delaware law. each party AGREES TO ARBITRATE any AND
ALL COMMON LAW AND/OR statutory claims under LOCAL, state, or federal law,
including, but not limited to, claims under THE delaware StATUTES, CLAIMS
RELATING TO EMPLOYMENT OR INDEPENDENT CONTRACTOR STATUS, CLASSIFICATION, AND
RELATIONSHIP WITH THE COMPANY, AND claims of BREACH OF CONTRACT, EXCEPT AS
PROHIBITED BY LAW. each party ALSO AGREES TO ARBITRATE ANY AND ALL DISPUTES
ARISING OUT OF OR RELATING TO THE INTERPRETATION OR APPLICATION OF THIS
AGREEMENT TO ARBITRATE. WITH RESPECT TO ALL SUCH CLAIMS AND DISPUTES THAT THE
PARTIES AGREE TO ARBITRATE, EACH PARTY HEREBY EXPRESSLY AGREES TO WAIVE, AND
DOES WAIVE, ANY RIGHT TO A TRIAL BY JURY. notwithstanding anything to the
contrary in this Agreement, the Parties agree and acknowledge that if any of the
other members of MTTR (as of the date hereof) have the same or similar dispute
with COmpany under their consulting agreements with Company, then, at
Consultant’s request, such disputes may be joined in a single arbitration.

 

 

 

 



B.      Procedure. EACH PARTY agrees that any arbitration will be administered
by American Arbitration Association (“AAA”) pursuant to its Commercial
Arbitration rules (the “AAA Rules”) by one (1) arbitrator selected in accordance
with the AAA Rules. Each party AGREES THAT THE USE OF THE AAA RULES DOES NOT
CHANGE CONSULTANT’S CLASSIFICATION TO THAT OF AN EMPLOYEE. TO THE CONTRARY,
CONSULTANT REAFFIRMS THAT HE/SHE IS AN INDEPENDENT CONTRACTOR. each Party agrees
that the arbitrator shall have the power to decide any motions brought by any
party to the arbitration, including motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. each Party agrees that the arbitrator shall issue a written decision on
the merits. each Party also agrees that The expenses of arbitration shall be
shared equally, provided that THE PREVAILING PARTY SHALL HAVE ITS EXPENSES
INCURRED IN CONNECTION WITH THE ARBITRATION REIMBURSED BY THE LOSING PARTY,
PROVIDED FURTHER THAT IF A PARTY TO SUCH ARBITRATION PREVAILS IN PART AND LOSES
IN PART, THEN THE ARBITRATOR SHALL AWARD SUCH REIMBURSEMENT ON AN EQUITABLE
BASIS. Each Party agrees that the arbitrator shall administer and conduct any
arbitration in a manner consistent with the AAA Rules, and that the arbitrator
shall apply substantive and procedural delaware law to any dispute or claim,
without reference to rules of conflict of law. To the extent that the AAA Rules
conflict with Delaware law, Delaware law shall take precedence. Consultant
further agrees that any arbitration under this agreement shall be conducted in
the State of Delaware.

 

C.       Remedy. Except as provided by the AAA Rules, arbitration shall be the
sole, exclusive and final remedy for any dispute between Consultant and the
Company. Accordingly, except as provided for by the AAA Rules, neither
Consultant nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration. Notwithstanding, the arbitrator will not
have the authority to disregard or refuse to enforce any lawful Company policy
set forth in Exhibit C, and the arbitrator shall not order or require the
Company to adopt a policy not otherwise required by law which the Company has
not adopted.

 

D.       Availability of Injunctive Relief. Either party may also petition the
court for injunctive relief where either party alleges or claims a violation of
any agreement regarding trade secrets, or confidential information, or a breach
of any restrictive covenant or if irreparable harm may arise from such action
for which injunctive relief is SOUGHT. In the event either party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorneys’ fees.

 

E.        Administrative Relief. Consultant understands that this Agreement does
not prohibit Consultant from pursuing an administrative claim with a local,
state or federal administrative body such as the Division of Human Rights, the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
the workers’ compensation board. This Agreement does, however, preclude
Consultant from pursuing court action regarding any such claim, except as
permitted by law.

 

F.        Voluntary Nature of Agreement. Each Party acknowledges and agrees that
such PArty is executing this Agreement voluntarily and without any duress or
undue influence by the other Party or anyone else. Each Party further
acknowledges and agrees that it has carefully read this Agreement and that it
has asked any questions needed for such Party to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that it is waiving Its right to a jury trial. Finally, each Party
agrees that it has been provided an opportunity to seek the advice of an
attorney of its choice before signing this Agreement.

 

14.                 Miscellaneous

 

A.        Governing Law; Consent to Personal Jurisdiction. This Agreement shall
be governed by the laws of the State of Delaware, without regard to the
conflicts of law provisions of any jurisdiction. To the extent that any lawsuit
is permitted under this Agreement and is not to be decided by arbitration, the
Parties hereby expressly consent to the personal and exclusive jurisdiction and
venue of the state and federal courts located in Delaware.

 

B.        Assignability. This Agreement will be binding upon each Party’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the other Party, its successors, and its assigns. There are
no intended third-party beneficiaries to this Agreement, except as expressly
stated. Neither Party may sell, assign or delegate any rights or obligations
under this Agreement, provided that Company may assign this Agreement and its
rights and obligations under this Agreement to any successor to all or
substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, change
of control or otherwise. Following any assignment of this Agreement by Company,
Company shall provide Consultant with prompt notice thereof.

 



 

 

 

C.        Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter herein and
supersedes all prior written and oral agreements, discussions, or
representations between the Parties, with the exception of the Termination
Agreement, the Indemnity Agreement and any agreements between the Company and
Consultant relating to stock or stock options. Each Party represents and
warrants that it is not relying on any statement or representation not contained
in this Agreement. To the extent any terms set forth in any exhibit or schedule
conflict with the terms set forth in this Agreement, the terms of this Agreement
shall control unless otherwise expressly agreed by the Parties in such exhibit
or schedule.

 

D.        Headings. Headings are used in this Agreement for reference only and
shall not be considered when interpreting this Agreement.

 

E.        Severability. If a court or other body of competent jurisdiction
finds, or the Parties mutually believe, any provision of this Agreement, or
portion thereof, to be invalid or unenforceable, such provision will be enforced
to the maximum extent permissible so as to effect the intent of the Parties, and
the remainder of this Agreement will continue in full force and effect.

 

F.         Modification, Waiver. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in a writing signed by the Parties. Waiver by the Company of a breach of
any provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

 

G.        Notices. All notices, requests, demands and other communications
called for under this Agreement shall be in writing and shall be delivered via
e-mail, personally by hand or by courier, mailed by United States first-class
mail, postage prepaid, or sent by facsimile directed to the Party to be notified
at the address or facsimile number indicated for such Party on the signature
page to this Agreement, or at such other address or facsimile number as such
Party may designate by ten (10) days’ advance written notice to the other
Parties hereto. All such notices and other communications shall be deemed given
upon personal delivery, three (3) days after the date of mailing, or upon
confirmation of facsimile transfer or e-mail. Notices sent via e-mail under this
Section to a Party shall be sent to either the e-mail address provided by such
Party to the other Party in this Agreement, which may be updated by such Party
from time to time upon notice to the other Party.

 

H.        Attorneys’ Fees. In any court action at law or equity that is brought
by one of the Parties to this Agreement to enforce or interpret the provisions
of this Agreement, the prevailing Party will be entitled to reasonable
attorneys’ fees, in addition to any other relief to which that Party as may be
awarded by the court.

 

I.          Signatures. This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original, with the same force and
effectiveness as though executed in a single document.

 

J.         Protected Activity Not Prohibited. Consultant understands that
nothing in this Agreement shall in any way limit or prohibit Consultant from
engaging in any Protected Activity. For purposes of this Agreement, “Protected
Activity” shall mean filing a charge, complaint, or report with, or otherwise
communicating, cooperating, or participating in any investigation or proceeding
that may be conducted by, any federal, state or local government agency or
commission, including the Securities and Exchange Commission (“Government
Agencies”). Consultant understands that in connection with such Protected
Activity, Consultant is permitted to disclose documents or other information as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Consultant agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information to any parties
other than the Government Agencies. Consultant further understands that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications. Pursuant to the Defend Trade Secrets
Act of 2016, Consultant is notified that an individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made in confidence to a federal, state,
or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal. In addition, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.

 



 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the Execution Date.

 

SCOTT THREE CONSULTING, LLC   Outlook Therapeutics, Inc.   By: /s/ Jeff Evanson
  By: /s/ Lawrence Kenyon           Name: Jeff Evanson   Name: Lawrence Kenyon  
        Title: President   Title: President and CEO           Address:    
Address: 7 Clarke Drive               Cranbury, NJ 08512       Fax Number:      
Fax Number:   609-228-4113           Email:     Email:    

 

 

 

 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

1.                   Contact. Consultant’s principal Company contact:

 

  Name: Lawrence A. Kenyon       Title: Chief Executive Officer, Chief Financial
Officer       Email:      

 

2.                   Services. Consultant shall serve under the title of “Chief
Commercial Officer” to advise the Company’s executive team and the Company’s
Board of Directors (the “Board”) on issues related to the Company’s business,
which includes providing advice and guidance on the development program for the
Product or other such appropriate services as mutually agreed by the Parties
(the “Services”). The Company and Consultant agree that the Services: (A) will
require up to 20 hours of work by Consultant per week for the Company, provided
that Consultant may provide more than 20 hours of work upon mutual agreement of
the Parties and (B) will be completed upon date of the first commercial sale in
the U.S. of the Product after the date of U.S. Food and Drug Administration
approval of the biologics license application for the Product. Notwithstanding
anything to the contrary in the Agreement, (a) the Parties agree that Consultant
does not provide a guarantee or warranty with respect to Jeff Evanson’s
performance of the Services, including with respect to any market assessments,
financial forecasts, financial modeling, regulatory and clinical strategies,
competitors or other products which may adversely impact Company or the
opportunity for product being developed or commercialized by Company and (b)
none of the information provided by Consultant or Jeff Evanson under this
Agreement shall be construed as investment advice, financial advice, a
recommendation to take any action with respect to securities or as any other
advice with respect to any investment or potential investment. Jeff Evanson will
use good faith efforts and his professional experience to provide the Services
and any work product produced as a result of his performance of the Services
will be provided to the Company on an as is basis.

 

3.                   Compensation.

 

A.        Services Fee. Company will pay Consultant a monthly fee of $25,000 for
performing the Services (“Services Fee”) during the term of this Agreement (as
defined in Section 7.A of the Agreement) for the Company.

 

B.        Equity Grant and Market Standstill.

 

(i)       Subject to the approval of Board and the Company’s stockholders in
accordance with Nasdaq Marketplace Rules 5635(c) and (d), the Company shall
issue you 1,207,457 of shares of the Company’s common stock par value, $0.01 per
share (“Restricted Stock”). The shares of Restricted Stock shall be vested in
full as of the issuance date but subject to a right of repurchase as set forth
below and Consultant further hereby agrees, for the benefit of the Company,
that, without the Company’s prior written consent, the undersigned will not,
during the period commencing as of the issuance date and ending on the earlier
to occur of (w) six (6) months after the date of the first U.S. Food and Drug
Administration (“FDA”) approval of the biologics license application for the
Product, (x) the date the Company provides written notification to Consultant
(as set forth in Section 14.G) or public disclosure that it has terminated or
intends to terminate the development program for the Product, (y) a Change of
Control and (z) five (5) years from the date of this Agreement (the “Lock-up
Period”), directly or indirectly (1) offer, pledge, assign, encumber, announce
the intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, any shares of
Restricted Stock, or any securities convertible into or exercisable or
exchangeable for Restricted Stock (together with the Restricted Stock, the
“Restricted Securities”) or (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Restricted Securities, whether any such transaction described in clause (1)
or (2) (collectively, a “Transfer”) above is to be settled by delivery of
Restricted Stock or such other securities, in cash or otherwise, or publicly
announce an intention to do any of the foregoing; provided however, that the
foregoing restrictions shall not apply to: (a) Transfers of Restricted
Securities to any trust for the direct or indirect benefit of the undersigned or
the immediate family (as defined below) of the undersigned; (b) Transfers of
Restricted Securities by testate or intestate succession; (c) Transfers of
Restricted Securities by operation of law; (d) the Transfer of Restricted
Securities pursuant to a bona fide third-party tender offer, merger,
consolidation or other similar transaction that is approved by the Board of
Directors of the Company and made to all security holders of the Company
involving a Change of Control; provided further, in the case of clauses (a)-(c),
that the transferee agrees in writing with the Company to be bound by the terms
of this Section 3.B of Exhibit A, and in the case of clauses (a)-(c), no filing
by any party under Section 16(a) of the Exchange Act shall be required or shall
be made voluntarily in connection with such transfer or sale.

 



 

 

 

(ii)       In addition, the Company agrees that if at any time during the
Lock-Up Period, its controlling stockholder BioLexis Pte. Ltd. (“BioLexis”),
Transfers any of its shares of Common Stock to an unaffiliated third party for
consideration, the restrictions on Transfer set forth in this Section 3.B of
Exhibit A shall cease to apply to that number of shares of Restricted Securities
equal to the percentage of Restricted Securities as the percentage of shares of
Common Stock Transferred by BioLexis with respect to its total shares of Common
Stock as of the Effective Date. For each Transfer by Biolexis, the release of
Restricted Securities from the restrictions set forth in Section 3.B(i) above
shall be in addition to any prior release under this Section 3.B(ii). The term
“Transfer”, with respect to BioLexis, shall apply to Common Stock, mutatis
mutandis.

 

(iii)       For purposes of this Agreement, “immediate family” shall mean any
relationship by blood, marriage, domestic partnership or adoption, not more
remote than first cousin and “Change of Control” shall mean (a) the transfer
(whether by tender offer, merger, consolidation or other similar transaction),
in one transaction or a series of related transactions, to a person or group of
affiliated persons, of the Company’s voting securities if, after such transfer,
such person or group of affiliated persons would hold more than 50% of the
outstanding voting securities of the Company (or the surviving entity), (b) a
merger, reorganization or consolidation involving the Company in which the
voting securities of the Company outstanding immediately prior thereto cease to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, reorganization or consolidation,
or (c) the sale of all or substantially all of Company’s assets or business that
pertain to the Product.

 

(iv)       In addition, the Company shall have the right (but not the
obligation) to repurchase all or any part of the Restricted Stock issued to
Consultant pursuant to this Agreement (the “Repurchase Right”) upon termination
of the Consulting Agreement by Consultant without Good Reason (as set forth in
Section 7.B.ii) or based on the Company terminating the Consultant for Cause (as
set forth in Section 7.B.i), provided that the Repurchase Right shall be
exercisable only with respect to:

 

(a)       the lowest amount of shares in the following:

 

(1) 85% of the shares of Restricted Stock upon enrollment of 220 subjects in the
Company’s NORSE 2 clinical study (NCT03834753)of the Product at any time;

 

(2) 80% of the shares of Restricted Stock upon enrollment of 220 subjects in the
Company’s NORSE 2 clinical study (NCT03834753)of the Product by June 30, 2020;

 

(3) 75% of the shares of Restricted Stock upon enrollment of 220 subjects in the
Company’s NORSE 2 clinical study (NCT03834753) of the Product by May 31, 2020;

 

(4) 70% of the shares of Restricted Stock upon enrollment of 220 subjects in the
Company’s NORSE 2 clinical study (NCT03834753) of the Product by April 30, 2020;

 

(5) 60% of the shares of Restricted Stock upon enrollment of 220 subjects in the
Company’s NORSE 2 clinical study (NCT03834753) of the Product by March 31, 2020;
or

 

(6) 50% of the shares of Restricted Stock following the Midpoint Reversion Date
(as defined in Exhibit E); and, provided further, that

 



 

 

 

(b)       the Repurchase Right shall expire in its entirety upon the earlier of
(1) the Full Reversion Date, (as defined in Exhibit E), (2) the date of filing
the biologics license application (“BLA”) for the Product with the U.S. Food and
Drug Administration (“FDA”), (3) the termination of the Consulting Agreement by
the Company for any reason other than for Cause or by Consultant for Good
Reason, (4) Consultant’s Disability or (5) a Change of Control. Following
termination of the Consulting Agreement by Consultant without Good Reason (as
set forth in Section 7.B.ii of the Agreement) or based on the Company
terminating the Consultant for Cause (as set forth in Section 7.B.i of the
Agreement), the Company shall have the right to exercise its Repurchase Right in
accordance with the foregoing terms for a ninety (90) day period following the
termination date (the “Repurchase Period”). If Company exercises its Repurchase
Right during the Repurchase Period, Company shall purchase the Restricted Stock
for which the Repurchase Right is exercisable at $0.01 per share. In the event
of any capitalization adjustment of Common Stock (e.g., stock split, reverse
stock split, stock dividend, or combination) the Restricted Stock covered by the
Repurchase Right as well as the applicable repurchase price shall be
appropriately adjusted to reflect such capitalization adjustment. and the
Board’s good faith determination shall be final, binding and conclusive.

 

(v)       If the Consultant ceases to provide Services as a result of the
Consultant’s Disability, the Consultant will continue to own the Restricted
Stock issued to Consultant by the Company subject to the restrictions set forth
in Section B.i of this Exhibit A. “Disability” for purposes of this Agreement
means the inability of Consultant to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or that has lasted or can be expected to last for
a continuous period of not less than 12 months and will be determined by the
Board on the basis of such medical evidence as the Board deems warranted under
the circumstances.

 

(vi)       If the Consultant ceases to provide Service as a result of the
Consultant’s death, or the Consultant dies after the Services have been
completed as set forth in Section 2 of this Exhibit A, then the rights of
ownership for the Restricted Stock issued to Consultant by the Company will be
passed to the Consultant’s estate to a person or entity who acquired those
rights by bequest or inheritance or by a person or persons designated to acquire
such rights upon the Participant’s death and remain subject to the restrictions
set forth in Section B.i of this Exhibit A.

 

(vii)       In furtherance of the foregoing, the Company and its duly appointed
transfer agent and registrar are hereby authorized to decline to make any
transfer of Restricted Securities if such transfer would constitute a violation
or breach of this Agreement.

 

C.        Miscellaneous.

 

(i)       The Company will reimburse Consultant, in accordance with the Travel
Policy stated in Exhibit B, for all reasonable expenses incurred by Consultant
in performing the Services pursuant to this Agreement.

 

(ii)       The Company will make payment of the Services Fee on or before the
1st day of each month, one month in arrears. In order to help prevent adverse
tax consequences to Consultant under Section 409A (as defined below), in no
event will any payment under Section 3.A. of this Exhibit A be made later than
the later of (1) March 15th of the calendar year following the calendar year in
which such payment was earned, or (2) the 15th day of the third (3rd) month
following the end of the Company’s fiscal year in which such payment was earned.

 

(iii)      All payments and benefits provided for under this Agreement are
intended to be exempt from or otherwise comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance thereunder (together, “Section 409A”), so that none of
the payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to be exempt or so comply. Each payment and
benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. In
no event will the Company reimburse Consultant for any taxes that may be imposed
on Consultant as a result of Section 409A.

 



 

 

 

This Exhibit A is accepted and executed as of the Execution Date.

 

SCOTT THREE CONSULTING, LLC   Outlook Therapeutics, Inc.       By: /s/ Jeff
Evanson   By: /s/ Lawrence Kenyon           Name: Jeff Evanson   Name: Lawrence
Kenyon           Title: President   Title: President and CEO

 

 

 

 



 

Exhibit B

 

Travel Policy

 

[***]

 

 

 



 

Exhibit C

 

Company Policies

 

[***]

 



 

 

 

Exhibit D

 

General Release Form

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between SCOTT
THREE CONSULTING, LLC (such entity, including its control persons, affiliates,
directors and officers “Consultant”), Jeff Evanson, and Outlook Therapeutics,
Inc. (the “Company”) (collectively referred to as the “Parties” or individually
referred to as a “Party”).

 

WHEREAS, Consultant was engaged by the Company to perform services pursuant to a
Consulting Agreement dated January 27, 2020 (the “Consulting Agreement”);

 

WHEREAS, the Company terminated the Consulting Agreement without Cause (as
defined in the Consulting Agreement) or the Consultant terminated the Consulting
Agreement for Good Reason (as defined in the Consulting Agreement) effective
__________________ (the “Termination Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Consultant may
have against the Company and any of the Releasees as defined below, including,
but not limited to, any and all claims arising out of or in any way related to
Consultant’s service relationship with the Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Consultant hereby agree as follows:

 

1.                   Consideration. In consideration of Consultant’s and Jeff
Evanson’s execution of this Agreement and Consultant’s and Jeff Evanson’s
fulfillment of all of its terms and conditions, and provided that neither
Consultant nor Jeff Evanson revokes the Agreement under Section 22, the Company
agrees as follows:

 

a.                   Payment. The Company agrees to pay Consultant the Services
Fee (as defined in Exhibit A of the Consulting Agreement) for Six Months from
the first regular payroll date following the Effective Date, in accordance with
the Company’s regular payroll practices, starting within ten (10) business days
after the Effective Date of this Agreement. The Company will report this amount
to Consultant on IRS Form 1099.

 

b.                   Repurchase Right. The Company’s Repurchase Right (as
defined in Section 3.B.iv of Exhibit A of the Consulting Agreement) for the
Restricted Stock issued to Consultant by the Company shall be extinguished. All
shares, including those no longer subject to the Repurchase Right, shall
continue to be subject to other terms of Section 3.B of Exhibit A of the
Consulting Agreement.

 

c.                   General. Consultant acknowledges that without this
Agreement, Consultant is otherwise not entitled to the consideration listed in
this Section 1.

 

2.                    Full Payment. Consultant and Jeff Evanson acknowledge and
represent that, other than the consideration set forth in this Agreement, the
Company and its agents have paid or provided all consulting and/or advisory and
any other fees, notice periods, reimbursable expenses, stock, , and any and all
other fees and compensation due to Consultant or Jeff Evanson, if any.

 



 

 

 

3.                   Release of Claims. Consultant and Jeff Evanson agree that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Consultant by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, professional
employer organization or co-employer, insurers, trustees, divisions, and
subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Consultant and Jeff Evanson, on their own
behalf and on behalf of their respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, demand, or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Consultant may possess against any of the Releasees arising
from any omissions, acts, facts, or damages that have occurred up until and
including the Effective Date of this Agreement. Consultant and Jeff Evanson
agree that the release set forth in this section shall be and remain in effect
in all respects as a complete general release as to the matters released. This
release does not extend to any obligations incurred under this Agreement. This
release does not release claims that cannot be released as a matter of law,
including any Protected Activity (as defined below). Consultant and Jeff Evanson
represent that they have made no assignment or transfer of any right, claim,
complaint, charge, duty, obligation, demand, cause of action, or other matter
waived or released by this Section.

 

4.                   No Pending or Future Lawsuits. Consultant and Jeff Evanson
represent that neither has any lawsuits, claims, or actions pending in
Consultant’s name or in Jeff Evanson’s name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Consultant and Jeff
Evanson also represent that neither intends to bring any claims on Consultant’s
own behalf or on Jeff Evanson’s behalf or on behalf of any other person or
entity against the Company or any of the other Releasees.

 

5.                   Resignation on Separation. Consultant and Jeff Evanson
agree that their execution of this Agreement shall also serve as their resign,
effective as of the Termination Date, from any directorships, offices, or other
positions that either Consultant or Jeff Evanson holds in the Company or any
affiliate.

 

6.                   Trade Secrets and Confidential Information/Company
Property. Consultant and Jeff Evanson reaffirm and agree to observe and abide by
Sections 7.C.iii of the Consulting Agreement (the “Surviving Provisions”).
Consultant and Jeff Evanson agree that the above reaffirmation and agreement
with the Confidentiality Agreement shall constitute a new and separately
enforceable agreement to abide by the terms of the Confidentiality Agreement,
entered and effective as of the Effective Date. Consultant and Jeff Evanson
affirm that they have returned all documents and other items provided to either
Consultant or Jeff Evanson by the Company, developed or obtained by Consultant
or Jeff Evanson in connection with Consultant’s relationship with the Company,
or otherwise belonging to the Company, including, but not limited to, all
passwords to any software or other programs or data that Consultant used in
performing services for the Company.

 

7.                   No Cooperation. Consultant and Jeff Evanson agree that
neither will knowingly encourage, counsel, or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any of the
Releasees, unless under a subpoena or other court order to do so. Consultant and
Jeff Evanson agree both to immediately notify the Company upon receipt of any
such subpoena or court order, and to furnish, within three (3) business days of
its receipt, a copy of such subpoena or other court order. If approached by
anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against any of
the Releasees, Consultant and Jeff Evanson shall state no more than that they
cannot provide counsel or assistance.

 

8.                   Breach. In addition, notwithstanding anything herein to the
contrary, Consultant shall forfeit Consultant’s right to receive the
Consideration, if Consultant or Jeff Evanson fail to (x) return to the Company
all of the Company’s property, (y) comply with the provisions of this Agreement,
or (z) comply with the Surviving Provisions. If Consultant materially breaches
Consultant’s obligations set forth in the Surviving Provisions (including,
without limitation, Section 9 of the Surviving Provisions), or this Agreement,
and Consultant fails to remedy such breach within thirty (30) days after notice
from Company specifying the grounds for such material breach, and, if Consultant
disputes such material breach, the arbitrator has determined that such material
breach has occurred and not been cured pursuant to the terms of Section 13 of
the Surviving Provisions, Company may immediately exercise the Repurchase Right
(as defined in Exhibit A of the Consulting Agreement) as to any of the
Restricted Stock issued to Consultant by the Company that remains subject to the
Repurchase Right. The Repurchase Right shall be in addition to, and not as an
alternative to, any other remedies at law or in equity available to the Company,
including without limitation the right seek specific performance or an
injunction.

 

9.                   Nondisparagement. Consultant and Jeff Evanson agree to
refrain from any disparagement, defamation, libel, or slander of any of the
Releasees, and agree to refrain from any tortious interference with the
contracts and relationships of any of the Releasees. The Company agrees to
refrain from any disparagement, defamation, libel, or slander of Consultant or
Jeff Evanson, and agrees to refrain from any tortious interference with the
contracts and relationships of Consultant or Jeff Evanson. The Parties
understand and agree that the Company’s obligations under this Agreement apply
to its officers and directors and only for so long as each remains employed by
or affiliated with the Company. Consultant’s or Jeff Evanson’s violation of this
provision shall be a material breach of this Agreement.

 



 

 

 

10.                  No Admission of Liability. Consultant and Jeff Evanson
understand and acknowledge that this Agreement constitutes a compromise and
settlement of any and all actual or potential disputed claims by Consultant and
Jeff Evanson. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Consultant and Jeff Evanson or to any third party.

 

11.                 Costs. The Parties shall each bear their own costs,
attorneys’ fees, and other fees incurred in connection with the preparation of
this Agreement.

 

12.                 Tax Consequences. The Company makes no representations or
warranties with respect to the tax consequences of the payments and any other
consideration provided to Consultant or made on Consultant’s behalf under the
terms of this Agreement. Consultant and Jeff Evanson agree and understand that
Consultant and Jeff Evanson are responsible for payment, if any, of local,
state, and/or federal taxes on the payments and any other consideration provided
hereunder by the Company and any penalties or assessments thereon. .

 

13.                 Authority. The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement. Consultant and Jeff Evanson represent and warrant that they have the
capacity to act on their own behalf and on behalf of all who might claim through
either of them to bind them to the terms and conditions of this Agreement. Each
Party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.

 

14.                 Protected Activity. Consultant and Jeff Evanson understand
that nothing in this Agreement shall in any way limit or prohibit them from
engaging for a lawful purpose in any Protected Activity. For purposes of this
Agreement, “Protected Activity” shall mean filing a charge, complaint, or report
with, or otherwise communicating with, cooperating with or participating in any
investigation or proceeding that may be conducted by, any federal, state or
local government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”). Consultant and Jeff Evanson understand that in connection with such
Protected Activity, they are permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, Consultant and
Jeff Evanson agree to take all reasonable precautions to prevent any
unauthorized use or disclosure of any information that may constitute the
Company’s Confidential Information (as defined in the Consulting Agreement) to
any parties other than the relevant Government Agencies. Consultant and Jeff
Evanson further understand that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications, and that
any such disclosure without the Company’s written consent shall constitute a
material breach of this Agreement.

 

15.                 No Representations. Consultant and Jeff Evanson represent
that they have had an opportunity to consult with an attorney, and have
carefully read and understand the scope and effect of the provisions of this
Agreement. Consultant and Jeff Evanson have not relied upon any representations
or statements made by the Company that are not specifically set forth in this
Agreement.

 

16.                 Severability. In the event that any provision or any portion
of any provision hereof or any surviving agreement made a part hereof becomes or
is declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

17.                 Attorneys’ Fees. In the event that either Party brings an
action to enforce or effect its rights under this Agreement, the prevailing
Party shall be entitled to recover its costs and expenses, including the costs
of mediation, arbitration, litigation, court fees, and reasonable attorneys’
fees incurred in connection with such an action.

 



 

 

 

18.                  Entire Agreement. This Agreement represents the entire
agreement and understanding between the Parties concerning the subject matter of
this Agreement and Consultant’s service relationship with the Company and the
termination thereof, and the events leading thereto and associated therewith,
and supersedes and replaces any and all prior agreements and understandings
concerning the subject matter of this Agreement and Consultant’s relationship
with the Company, including the Consulting Agreement, with the exception of the
Termination Agreement and Mutual Release entered between the Company and MTTR
LLC, the Surviving Provisions, and Section 3.B of Exhibit A of the Consulting
Agreement.

 

19.                 ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES
ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN DELAWARE, BEFORE THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”) PURSUANT TO ITS COMMERCIAL ARBITRATION
RULES (THE “AAA RULES”) AND DELAWARE LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS
AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT
ANY ARBITRATION IN ACCORDANCE WITH DELAWARE LAW, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL DELAWARE LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH DELAWARE LAW, DELAWARE LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY HALF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES AGREE THAT
PUNITIVE DAMAGES SHALL BE UNAVAILABLE IN ARBITRATION. THE PARTIES HEREBY AGREE
TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW
BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

20.                 No Oral Modification. This Agreement may only be amended in
a writing signed by Consultant and the Company’s Chief Executive Officer.

 

21.                 Governing Law. This Agreement shall be governed by the laws
of the State of Delaware, without regard for choice-of-law provisions.
Consultant and Jeff Evanson consent to personal and exclusive jurisdiction and
venue in the State of Delaware.

 

22.                  Effective Date. Consultant and Jeff Evanson understand that
this Agreement shall be null and void if not executed by Consultant and Jeff
Evanson, and returned to the Company, within the twenty-one (21) day period set
forth in Section 7.C.ii of the Consulting Agreement. Each Party has seven (7)
days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Consultant signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”).

 

23.                 Counterparts. This Agreement may be executed in counterparts
and each counterpart shall be deemed an original and all of which counterparts
taken together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, Docusign/Echosign or a similarly accredited secure
signature service, or other electronic transmission or signature. This Agreement
may be executed in one or more counterparts, and counterparts may be exchanged
by electronic transmission (including by email), each of which will be deemed an
original, but all of which together constitute one and the same instrument.

 



 

 

 

24.                 Voluntary Execution of Agreement. Consultant and Jeff
Evanson understand and agree that Consultant and Jeff Evanson executed this
Agreement voluntarily, without any duress or undue influence on the part or
behalf of the Company or any third party, with the full intent of releasing all
of Consultant’s and Jeff Evanson’s claims against the Company and any of the
other Releasees. Consultant and Jeff Evanson acknowledges that:

 

  (a) They have read this Agreement;

 

(b)They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or have elected not to
retain legal counsel;

 

(c)They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) They are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    SCOTT THREE CONSULTING, LLC   Dated:           SCOTT THREE CONSULTING, LLC  
    Jeff Evanson   Dated:           Jeff Evanson         Outlook Therapeutics,
Inc.   Dated:     By         Lawrence A. Kenyon       Chief Executive Officer

 

 

 



 

Exhibit E

 

Certain Definitions

 

“Midpoint Reversion Date” for purposes of this Agreement means the earliest of:

 

(1)    the date on which BioLexis Monetizes an amount equal or greater than
[***] times the Current Investment in the Company. “Current Investment” shall
mean [***]. “Monetize” means BioLexis’s receipt of [***]; or

 

(2)    the date on which the Company’s shares are traded at or greater than the
“Trigger Price” for [***] consecutive days; provided that BioLexis was permitted
to sell shares for any [***] days within said [***] consecutive days, and
provided, further that at the time such Trigger Price is achieved BioLexis still
owns at least [***] shares of Company common stock (or Company common stock
issuable upon conversion of preferred stock) (as adjusted by any stock split,
stock dividend, combination, or other recapitalization or reclassification
effected after the Effective Date); or

 

(3)    the date on which the Company enters into an agreement or series of
agreements pursuant to which (A) the Company and/or its stockholders receive an
aggregate payment of [***] or (B) the Company has the potential to receive
payments in excess of [***] including any upfront payments, milestone payments
and royalties, provided that no less than [***] (or such forecasted amount that
is required to fully fund the expenses for the Product program to obtain FDA
approval for all indications for which clinical development is then being
conducted (as budgeted in good faith by the Company), without the need for
additional funding from the date hereof) of such payments shall be in the form
of [***] before Sales Milestones (as defined below) apply. In calculating the
aggregate payment due to the Company and/or its stockholders, [***] shall be
included [***]. For avoidance of doubt, such agreement may include a merger
agreement, asset sale agreement, or partnering agreement, and includes all
payments, whether for products directed to ophthalmic indications or otherwise.
“Sales Milestones” shall mean [***]. If the Company reaches a fully negotiated
definitive documentation for an agreement providing for the terms contained in
(1) or (2) of this paragraph (c), and the Company decides to reject such
agreement and pursue an alternative transaction, then the terms of this
paragraph (3) shall be deemed to have been satisfied for purposes of calculating
the Midpoint Reversion Date. The [***] and [***] thresholds in this paragraph
shall be adjusted for [***] as a result of [***] after the Effective Date (for
example, if [***]). For purposes of calculating [***]. In addition, the [***]
and [***] thresholds in this paragraph shall be adjusted for [***] after the
date hereof (for example, if the Company [***]).

 

“Full Reversion Date” for purposes of this Agreement means the earliest of:

 

(1)       the date on which BioLexis Monetizes an amount equal or greater than
[***] times the Current Investment in the Company; or

 

(2)       the date on which the Company’s shares are traded at or greater than
the Trigger Price for [***] consecutive days; provided that BioLexis was
permitted to sell shares for any [***] days within said [***] consecutive days,
and provided, further that at the time such Trigger Price is achieved BioLexis
still owns at least [***] shares of the Company’s common stock (or Company
common stock issuable upon conversion of preferred stock); or

 

(3)       the date on which the Company enters into an agreement or series of
agreements pursuant to which (A) the Company and/or its stockholders receive an
aggregate payment of [***] or (B) the Company has the potential to receive
payments in excess of [***] including any upfront payments, milestone payments
and royalties, provided that no less than [***] (or such forecasted amount that
is required to fully fund the expenses for the Product program to obtain FDA
approval for all indications for which clinical development is then being
conducted (as budgeted in good faith by the Company),, without the need for
additional funding from the date hereof) of such payments shall be in the form
of [***] before Sales Milestones apply. In calculating the aggregate payment due
to the Company and/or its stockholders, [***] shall be included [***]. For
avoidance of doubt, such agreement may include a merger agreement, asset sale
agreement, or partnering agreement, and includes all payments, whether for
products directed to ophthalmic indications or otherwise. If the Company reaches
fully negotiated definitive documentation for an agreement providing for the
terms contained in (1) or (2) of this paragraph (d), and the Company decides to
reject such agreement and pursue an alternative transaction, then the terms of
this paragraph (3) shall be deemed to have been satisfied for purposes of
calculating the Full Reversion Date. The [***] and [***] thresholds in this
paragraph shall be adjusted for [***] as a result of [***] after the Effective
Date (for example, if [***]). For purposes of calculating [***]. In addition,
the [***] and [***] thresholds in this paragraph shall be adjusted for [***]
after the date hereof (for example, if the Company [***]).

 

“Trigger Price” for purposes of this Agreement means: (1) with respect to the
Midpoint Reversion Date, [***] per share of Company common stock and (2) with
respect to the Full Reversion Date, [***] per share of Company common stock, as
adjusted by any stock split, stock dividend, combination, or other
recapitalization or reclassification effected after the Effective Date.

 



 

 